DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 18, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al (US 2013/0259924, October 2013, of record). 
Bancel et al teach methods of reducing unconjugated bilirubin by administering
modified mRNA of UGT1A1 of SEQ ID NO: 1357, identical to instant SEQ ID NO: 4 (see paragraphs [0851-0853]). Such mRNA can be uniformly modified along the entire length
(see paragraph [0526]) with N1-methyl pseudouridine (see paragraphs [0924, 1828, 1903,
2007]). The modified mRNA can be formulated in lipid nanoparticle (see paragraphs [0562,
0572)).
Bancel et al do not teach that N1-methyl pseudouridine modification is the only modification of the sequence.
Bancel et al further teach on the examples of different mRNAs that modification of mRNA with only N1-methyl pseudouridine decreases immunogenicity of mRNA and increases protein production in vivo (see paragraphs [0915-0917, 1580, 1581], Tables 104-105).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify mRNA of UGT1A1 with only N1-methyl pseudouridine to administer it for reduction of unconjugated bilirubin based on teachings of Bancel et al. One of the ordinary skill in the art would be motivated to do so, because of Bancel et al teaching that the only modification of mRNA with N1-methyl pseudouridine helps reduce immunogenicity of mRNA and increase protein production, making it obvious to try modifying .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 21-29 are provisionally rejected onthe ground of nonstatutory double
patenting as being unpatentable over claims 1-31 of copending Application No.
15/781,827 (reference application) and in further view of Bancel et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from '827 recite methods of treatment of Criggler-Najjar syndrome, which is known to be associated with increased level of unconjugated bilirubin, by administering UGT1A1 mRNA, modified with N1-methyl-pseudouridine (see claims 17, 19, 24, 31 from '827). Claims from ‘827 do not teach that mRNA is of instant SEQ ID NO: 4 and N1-methyl-pseudouridine is the only modification of the mRNA. Teachings of Bancel et al are discussed above. It would have been obvious to use mRNA taught by Bancel et al and modified with only N1-methyl-pseudouridine in the methods claimed in ‘827 in order to decrease immunogenicity of mRNA and improve protein production, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably


Response to Arguments
Applicant's arguments filed on 07/07/2021 have been fully considered but they are not persuasive. 
Previous 102 rejection is withdrawn in view of new amendments, arguments are moot.
Double patenting rejection is amended in view of new amendments and presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635